          Case 2:21-cv-00492-JMY Document 29 Filed 04/30/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Sean Brydges and Gerard Scanlan
                                                         Civil Action
   vs.
                                                         No. 2:21-cv-00492
Ridley Township, et al.

              PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT
                   SCOTT WILLOUGHBY’S MOTION TO STRIKE

    There was no reason for Defendant Scott Willoughby to file a motion to strike portions of our

response brief. His counsel could have contacted us to try to work it out. They didn’t. Instead, he

files a motion to strike so that he can inject his desired facts into the discussion before they are

relevant. For whatever reason, he believes it of great importance to tell this Court now that Ridley

Township’s own lawyer cleared the Township of wrongdoing and about his problems with Plaintiffs

supposed conduct. Willoughby does so through a legal filing instead of sworn testimony — with its

attendant right to remain silent under the Fifth Amendment. This Court should not entertain the

legally irrelevant distraction that is the motion to strike.

    The only question at issue here is whether this Court should strike a few words of Plaintiffs’

response brief under FED. R. CIV. P. 12(f). That request is procedurally frivolous. Rule 12(f) permits

courts to strike averments from a pleading. Our response brief opposing Ridley Township’s Rule

12(b)(6) motion is not a pleading. See FED. R. CIV. P. 7(a) (listing all allowable pleadings). Rule

12(f) provides no authority to strike any portion of our brief. Willoughby’s brief does not even try to

explain why Rule 12(f) applies to our brief. He just skips over the issue.

    Moreover, even if we pretended that a response brief is a pleading, Rule 12(f) still would not

justify relief. To claim otherwise, Willoughby’s filing distorts the allegations of Plaintiffs’ pleading

and the words of our brief.




                                                 –1–
          Case 2:21-cv-00492-JMY Document 29 Filed 04/30/21 Page 2 of 5




    Plaintiffs’ pleading amply supports a reasonable inference that Willoughby’s statements

represented a threat of possible violence or perhaps even death. Plaintiffs pled:

                   152. WILLOUGHBY stated to him that he was going to post a
           picture of BRYDGES in the newspaper so he could no longer work undercover
           in the county.

                153. WILLOUGHBY told him, “he was going to get the pictures of
           PLAINTIFFS from Facebook and hand them out to his “niggers.”

                   154. WILLOUGHBY said he wanted his “niggers” from Chester to
           get the PLAINTIFFS. . . .

                  156. PLAINTIFFS believe that WILLOUGHBY was discussing
           physical assaults by the “Chester guys” against them. . . .

                158. HAMILL asserted                  that   he    told    PISANI     about
           WILLOUGHBY’s threats.

                  159. BRYDGES believed that WILLOUGHBY would follow
           through with his threats and he was worried about the safety of his wife and
           children.

                 160. On or about May 12, 2018, BRYDGES purchased security
           cameras for his house after learning of WILLOUGHBY’S threats against him
           and SCANLAN.

In short, Willoughby’s words are reasonably interpreted as threatening that he would contact

criminal acquaintances, give them pictures of Plaintiffs, and request that they “get” Plaintiffs. The

point is not that he ever actually did that. The point is that it was a threat.

    That threat could reasonably be construed as a threat to “perhaps even kill [the Plaintiffs].” In

arguing otherwise, Willoughby apparently asks this Court to believe that someone would threaten to

distribute pictures of undercover narcotics-enforcement officers who work with the DEA and on

special task forces to criminals so that they could have a friendly chat. Instead, during violent

assaults against police officers, especially those in narcotics enforcements, there is certainly a risk

that the assailant could kill the officer — whether intentionally or because things escalated too far.




                                                  –2–
            Case 2:21-cv-00492-JMY Document 29 Filed 04/30/21 Page 3 of 5




And Plaintiffs understood things that way, taking seriously the threat to themselves and to their

families.

    Contrary to Willoughby’s argument, we never claimed that Willoughby actually engaged in an

attempt to commit homicide. He made a threat. Reasonable people could and would understand that

threat as we described it.

    Even if Rule 12(f) applied — which of course it doesn’t — it would not justify striking any

portion of our pleading. The allegation about Willoughby’s threat is relevant and important to our

cause of action. It shows the nature of the retaliation and hostile workplace that supports our First

Amendment and Whistleblower Law claims. The only reason we discussed it was to show the

sufficiency of our allegations over the Township’s objection that there was somehow no adverse

employment action.

    Willoughby did something gravely wrong. The fact that it looks bad for Willoughby is not a

ground to strike it.

    Willoughby’s filing also contorts our words. It states: “When discussing possible homicide on

page 14 of 29 of Docket Entry 27, Plaintiffs admit, ‘this fact was not included in Plaintiffs’ pleading

– but could of course be added by amendment.’ ” As discussed, we never “discuss[ed] possible

homicide” but rather how a reasonable person could construe Willoughby’s threat.

    Moreover, the language about “this fact was not included in Plaintiffs’ pleading” had nothing

whatsoever to do with the threat. Instead, it referred to the words that followed, which Willoughby

fails to quote. The fact that we did not plead was Plaintiffs’ medical diagnoses resulting from the




                                                –3–
          Case 2:21-cv-00492-JMY Document 29 Filed 04/30/21 Page 4 of 5




abuse that they suffered. The paragraph at issue made that clear beyond peradventure.1

    Lastly, we note that Willoughby’s requested relief is nonsensical. He seeks to strike entire

paragraphs of our brief. Yet the only disagreement he has with our brief is a few words — the

reference to “or perhaps even kill them” on page 4 and “or maybe even killed” on page 9. If this

Court granted Willoughby’s motion to strike, it should limit relief to just these phrases.


                                               Respectfully submitted,

                                                    /s/ Daniel J. Auerbach
                                               Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                               Gamburg & Benedetto, LLC
                                               1500 John F. Kennedy Blvd., Suite 1203
                                               Philadelphia, PA 19102
                                               dan@gamburglaw.com

                                               Co-Counsel for Plaintiffs


Dated: April 30, 2021




    1
       The entire paragraph reads: “Were all the other wrongs not enough, Plaintiffs’ direct
supervisor threatened to have them assaulted or maybe even killed. Further, while this fact was not
included in Plaintiffs’ pleading — but could of course be added by amendment — they have been
diagnosed with medical conditions resulting from their mistreatment and are now seeking the
equivalent of workers’ compensation for those injuries. While the Township might challenge
Plaintiffs’ position later, their pleading amply sets forth the necessary allegations to show a hostile
workplace.”
     As a matter of basic grammar, the “fact [that] was not included in Plaintiffs’ pleading” was that
Plaintiffs “have been diagnosed with medical conditions resulting from their mistreatment and are
now seeking the equivalent of workers’ compensation for those injuries” — not the threat.


                                                –4–
         Case 2:21-cv-00492-JMY Document 29 Filed 04/30/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       This document has been filed electronically and is available for viewing and downloading

from the ECF system. All parties have been served through ECF as all parties are represented by

counsel who have consented to electronic service.



                                                 /s/ Daniel J. Auerbach
                                            Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            dan@gamburglaw.com

                                            Co-Counsel for Plaintiffs

Dated: April 30, 2021




                                             –1–
